         Case 3:18-cv-07354-WHA Document 232 Filed 02/20/20 Page 1 of 3



 1   Amanda L. Groves (SBN: 187216)
     agroves@winston.com
 2   Morgan E. Stewart (SBN: 321611)
     mstewart@winston.com
 3   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
 4   San Francisco, CA 94111-5802
     Telephone:     (415) 591-1000
 5   Facsimile:     (415) 591-1400
 6   Kobi K. Brinson (Admitted pro hac vice)
     kbrinson@winston.com
 7   Stacie C. Knight (Admitted pro hac vice)
     sknight@winston.com
 8   WINSTON & STRAWN LLP
     300 South Tryon Street, 16th Floor
 9   Charlotte, NC 28202
     Telephone:    (704) 350-7700
10   Facsimile:    (704) 350-7800
11   Attorneys for Defendant
     WELLS FARGO BANK, N.A.
12

13                                 UNITED STATES DISTRICT COURT
14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
      ALICIA HERNANDEZ, et al.,                       No. 3:18-cv-07354 WHA
16    individually and on behalf of all others
      similarly situated,                             DEFENDANT WELLS FARGO BANK, N.A.’S
17                                                    REQUEST FOR JUDICIAL NOTICE IN
                     Plaintiffs,                      SUPPORT OF MOTION FOR PARTIAL
18                                                    SUMMARY JUDGMENT
             v.
19                                                    Date: April 2, 2020
      WELLS FARGO BANK, N.A.,                         Time: 8:00 a.m.
20
                                                      Courtroom: 12
                     Defendant.                       Judge: Hon. William H. Alsup
21

22

23

24

25

26

27

28
                           DEFENDANT WELLS FARGO BANK, N.A.’S REQUEST FOR JUDICIAL NOTICE
                                IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                               NO. 3:18-CV-07354-WHA
         Case 3:18-cv-07354-WHA Document 232 Filed 02/20/20 Page 2 of 3



 1                                  REQUEST FOR JUDICIAL NOTICE
 2          Pursuant to Rule 201 of the Federal Rules of Evidence and in connection with its
 3   concurrently filed Motion For Partial Summary Judgment, Defendant Wells Fargo Bank, N.A.
 4   (“Defendant” or “Wells Fargo”) respectfully requests that the Court take judicial notice of the
 5   following attached exhibits:
 6          1.      Exhibit 1 is a true and correct copy of the Deed of Trust on the property located at
 7   7103 Cloverlawn Drive, Paramount, CA 90723, executed by Alfonso and Sandra Campos on June
 8   13, 2008, and filed with the Recorder’s Office for Los Angeles County, California.
 9          2.      Exhibit 2 is a true and correct certified copy of the Notice of Default and Election to
10   Sell Under Deed of Trust directed to Alfonso Campos and Sandra Campos, filed on February 11,
11   2011 with the Recorder’s Office for Los Angeles County, California.
12          3.      Exhibit 3 is a true and correct certified copy of the Notice of Trustee’s Sale directed
13   to Alfonso Campos and Sandra Campos, filed on December 12, 2012 with the Recorder’s Office for
14   Los Angeles County, California.
15          4.      Exhibit 4 is a true and correct certified copy of the Notice of Trustee’s Sale directed
16   to Alfonso Campos and Sandra Campos, filed on November 5, 2013 with the Recorder’s Office for
17   Los Angeles County, California.
18          5.      Exhibit 5 is a true and correct certified copy of the Trustee’s Deed Upon Sale for the
19   property located at 7103 Cloverlawn Drive, Paramount, CA, filed on February 21, 2014 with the
20   Recorder’s Office for Los Angeles County, California.
21          6.      Exhibit 6 is a true and correct copy of the Deed of Trust on the property located at
22   1124 Alder Creek Way, Brentwood, CA 94513, executed by Craig Allan Enis and Debora Marie
23   Granja on February 9, 2006, and filed with the Contra Costa County Recorder’s Office.
24          7.      Exhibit 7 is a true and correct certified copy of the Notice of Default and Election to
25   Sell Under Deed of Trust directed to Craig Allan Enis and Debora Marie Granja, filed on
26   December 20, 2013 with the Contra Costa County Recorder’s Office.
27

28
                                                         2
                           DEFENDANT WELLS FARGO BANK, N.A.’S REQUEST FOR JUDICIAL NOTICE
                                IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                               NO. 3:18-CV-07354-WHA
          Case 3:18-cv-07354-WHA Document 232 Filed 02/20/20 Page 3 of 3



 1          8.      Exhibit 8 is a true and correct certified copy of the Notice of Trustee’s Sale directed
 2   to Craig Allan Enis and Debora Maria Granja, filed on March 17, 2014 with the Contra Costa
 3   County Recorder’s Office.
 4          9.      Exhibit 9 is a true and correct certified copy of the Trustee’s Deed Upon Sale for the
 5   property located at 1124 Alder Creek Way, Brentwood, CA 94513, filed on April 24, 2014 with the
 6   Contra Costa County Recorder’s Office.
 7          It is well-established that pursuant to Federal Rule of Evidence 201, a court may take judicial
 8   notice of matters of public record. Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001);
 9   see also MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir.1986).
10          Here, the Court may take judicial notice of Exhibits 1 through 9 because they are public
11   records of county recorders’ offices and therefore matters of public record. See Dowers v. Nationstar
12   Mortg., LLC, 852 F.3d 964, n.1, 967 (9th Cir. 2017) (taking judicial notice of note and deed of trust
13   as a matter of public record); Rosal v. First Fed. Bank of California, 671 F. Supp. 2d 1111, 1121
14   (N.D. Cal. 2009) (taking judicial notice of certain Official Records of Alameda County, including
15   deeds of trust, notice of default, notice of trustee sale, and trustee’s deed upon sale); Haynish v. Bank
16   of Am., N.A., 284 F. Supp. 3d 1037, 1045 (N.D. Cal. 2018) (taking judicial notice of deed of trust,
17   notice of default, and notices of trustee’s sale as a matter of public record); W. Fed. Sav. v.
18   Heflin, 797 F.Supp. 790, 792 (N.D. Cal.1992) (taking judicial notice of certain public records of the
19   Santa Clara County Recorder, including deeds of trust).
20          For the reasons stated above, Wells Fargo respectfully requests that this Court take judicial
21   notice of the documents attached hereto as Exhibits 1 through 9.
22
     Dated: February 20, 2020                                 Respectfully submitted,
23                                                            WINSTON & STRAWN LLP
24                                                    By: /s/ Amanda L. Groves
                                                          Amanda L. Groves
25                                                        Morgan E. Stewart
                                                          Kobi K. Brinson (Admitted pro hac vice)
26                                                        Stacie C. Knight (Admitted pro hac vice)
27                                                            Attorneys for Defendant
                                                              WELLS FARGO BANK, N.A.
28
                                                          3
                            DEFENDANT WELLS FARGO BANK, N.A.’S REQUEST FOR JUDICIAL NOTICE
                                 IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                NO. 3:18-CV-07354-WHA
